Order filed April 16, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00239-CV
                                  ____________

                 IN RE KIMBERLY ANN JACSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-270713


                                     ORDER

      On March 27, 2020, this court issued an order staying the portion of the
associate judge’s oral temporary orders for relator to “vacate the home by 6 p.m. on
March 28th of 2020.” The district court has set a de novo hearing on the associate
judge’s temporary orders for May 11, 2020. 1

      After the de novo hearing has occurred and the district judge has ruled on the
issues presented by relator, the parties shall provide to this court a written status
report of the events occurring in the trial court. The status report shall be filed no
later than 24 hours after the district judge has ruled.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




      1
        We note that the mandamus record does not contain any memorialization of the oral
temporary orders signed by the associate judge.
                                           2